Hancock App. No. 5-03-12, 2004-Ohio-3552. This cause is scheduled for oral argument on March 30, 2005. Upon consideration of the motion of appellant’s counsel for a continuance of the oral argument and appellee’s memorandum opposing the motion,
IT IS ORDERED by the court that the oral argument in this case will be continued to a date to be determined by the court.
IT IS FURTHER ORDERED by the court that, by April 1, 2005, appellant’s counsel will file a certificate of a medical authority confirming the medical condition that renders appellant’s counsel unable to attend oral argument on March 30.